DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 and 17-19 are pending in the application with claims 1-11 withdrawn. Claims 12-15 and 17-19 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/25/2022 has been entered.
 
Response to Arguments
Applicant's arguments and amendments filed 01/25/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the drawings overcome the drawing objection of record, but have created new issues as discussed further below. 
Applicant’s cancellation of claim 20 overcomes the claim objection of record. 

Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejections have been fully considered, but are not persuasive. Regarding the relationship between the metal arrays and the metal powder (see Final Rejection dated 07/26/2021, para. 15), Applicant argues “‘plate-shaped metal arrays’ refers to arrangement of individual ‘plate-shaped metal powders’ to form a collection, or an array, of plate-shaped metal powders.” However, the specification (citations refer to PGPub 2020/0027602) discloses both the powders and the arrays have the same size: “the thermally conductive plate-shaped metal powder may have an average width of 1 µm to 900 µm and a thickness of 0.1 µm to 3 µm” ([0036]), “The thermally conductive plate-shaped metal arrays may have … an average width of 1 µm to 900 µm, and a thickness of 0.1 µm to 3 µm” ([0055]). If the arrays are a collection of the powders, how can both the arrays and the powders have the same size? The specification appears to suggest that these two terms, “array” and “powder” are interchangeable. The limitation is therefore unclear.

Regarding the indefiniteness of the limitation “the thermally conductive plate-shaped metal powder has an average ratio of a metal powder plane of 1 to 5,” Applicant argues “the metal powder plane refers to a plane formed by the width and length of metal powder.” First, the term “metal powder plane” is not defined anywhere in the specification. The term “length” is also not recited anywhere in the specification with reference to the metal powder plane. In fact, the specification does not appear to recite the term “metal powder plane”. Even assuming the metal powder plane refers to a plane 1 and therefore cannot have an “aspect ratio.” The limitation is therefore unclear. Examiner further notes that none of the drawings shows a three-dimensional view of any of the powders, arrays, etc. defining where the dimensions of “thickness,” “width,” “length,” etc. are. Further, the specification does not define the orientation of these dimensions. Therefore, for example, the width and length of the metal powder plane can refer to any two dimensions of the plane. 

Applicant’s cancellation of claim 16 overcomes the 35 U.S.C. 112(d) rejection of record. 

Regarding Applicant’s arguments with respect to the thickness of the metal powders, claim 12, as currently amended, recites “wherein the nuclear fuel powder has an average particle size of 0.3 µm to 0.5 µm” (emphasis added). The limitations regarding the particle size in claim 12 are (1) regarding the size of the nuclear fuel powder, not the metal powder as argued, and (2) regarding the average particle size of the powder, not specifically a thickness of the powder as argued. It is noted that the features upon which applicant relies (i.e., the thickness of the metal powder is between 0.3 µm and 0.5 µm) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100, 104. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The amendment filed 01/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: substitute drawing Fig. 2 shows the metal powder plane as the plane in the direction indicated by arrows 104, which is not adequately supported in the original disclosure as discussed further below.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-15 and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 14-15, and 17 are indefinite because the relationship between the thermally conductive plate-shaped metal arrays, the thermally conductive plate-shaped metal powder, and individual particles is unclear. Are these terms used interchangeably to describe the same structure? For instance, claim 15 recites “wherein the thermally conductive plate-shaped metal arrays have an average width of 1 µm to 900 µm and a thickness of 0.1 µm to 3 µm” (emphasis added) while page 9, lines 2-3 of the instant specification disclose “the thermally conductive plate-shaped metal powder may have an average width of 1 µm to 900 µm and a thickness of 0.1 µm to 3 µm” (emphasis added). For purposes of examination, examiner is interpreting these terms to be interchangeable. Additionally, the term “powder” usually means a plurality of particles. It is therefore unclear in claims 14 and 15 whether the claimed ratio, width, and thickness refer to the individual particles within the metal powder.

Claim 12 is further indefinite because it is unclear what structure of the thermally conductive metal is “plate-shaped.” Which of the individual particles, the powder as a whole, and/or the arrays is “plate-shaped”? This is further unclear in view of the drawings. 

Claim 12 is further indefinite because it is unclear what dimension the “size” is referring to. Does the “size” refer to the diameter of the particle? The width or thickness of the particle? Example 1 of the instant specification discloses “a spherical Mo powder having an average particle size of about 3 µm…. The prepared plate-shaped Mo powder has an average width of about 5 µm and a thickness of about 0.3 µm” ([0067]), suggesting that the “size” is not the width or the thickness. The term is not properly defined and is therefore unclear. 

Claim 12 recites the limitation “wherein the thermally conductive plate-shaped metal powder has an average aspect ratio of a metal powder plane of 1 to 5.” This limitation is unclear. The term “average” refers to multiple items. However, the claim recites a single plane. It is therefore unclear how the “average” could describe the single plane. 

The limitation “the thermally conductive plate-shaped metal powder has an average aspect ratio of a metal powder plane of 1 to 5” of claim 12 is further unclear as to how the recited aspect ratio is intended to define the metal powder and/or a plane thereof.  What is the relationship between the metal powder and the metal powder 2. How can a plane have an aspect ratio?

Examiner suggests removing recitations regarding a “plane” from the claims. This term is a source of great confusion and is neither defined nor described well in the Specification. The relationship between a single particle, plural particles (i.e., a powder), and the plane is entirely unclear. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Objections
Claim 12, line 6 further delimits the “nuclear fuel oxide matrix,” and this is improperly indented under the “thermally conductive plate-shaped arrays” of line 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 12-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR Patent No. 101652729 (“Kim”) (citations refer to previously provided machine translation) in view of US Patent No. 3,121,128 (“O’Leary”).

Regarding claim 12, Kim discloses a nuclear fuel pellet having enhanced thermal conductivity ([0001]), comprising:
a nuclear fuel oxide matrix ([0003]); and 
thermally conductive plate-shaped metal arrays ([0001]) dispersed to have an orientation in a horizontal direction for contributing to heat transfer in the nuclear fuel oxide matrix ([0001]; Kim’s thermally conductive plate-shaped arrays are mixed and dispersed in the nuclear fuel oxide matrix and therefore all of the arrays have at least some orientation in a horizontal direction), wherein the nuclear fuel oxide matrix is formed from nuclear fuel powder ([0004]), and wherein the thermally conductive plate-shaped metal arrays are formed from thermally conductive plate-shaped metal powder ([0001], [0012], [0015]), and wherein the thermally conductive plate-shaped metal powder has an average aspect ratio of a metal powder plane of 1 to 5 ([0045]; Kim discloses an aspect ratio of 2 to 60 which overlaps the claimed range). 

Kim does not disclose wherein the nuclear fuel powder has an average particle size of 0.3 µm to 0.5 µm. 

O’Leary teaches nuclear fuel comprising nuclear fuel powder, the powder having an average particle size of 0.5 µm, which falls within the claimed range (4:4-5).


Further, it would have been obvious to a POSA to have an average nuclear fuel powder particle size of 0.3 µm to 0.5 µm because Applicant has not disclosed that this range provides an advantage, is used for a particular purpose, or solves a stated problem. Examiner notes there is no support in the disclosure for the criticality of the 0.3 µm to 0.5 µm and Applicant has provided no evidence that this range produces any unexpected results. Therefore, it would have been an obvious matter of design choice to modify Kim in view of O’Leary to have an average nuclear fuel powder particle size as recited in claim 12. 

Regarding claim 13, Kim in view of O’Leary teaches the nuclear fuel pellet according to claim 12. Kim further discloses wherein the nuclear fuel oxide matrix 2), plutonium dioxide (PuO2), and thorium dioxide (ThO2) ([0047]).

Regarding claims 14 and 20, Kim in view of O’Leary teaches the nuclear fuel pellet according to claim 12. Kim further discloses wherein a ratio between average width to thickness of the thermally conductive plate-shaped metal arrays is 10:300 ([0039]-[0040], [0044]; Kim discloses the width is between 2-60 µm and the thickness is between 1-30 µm, therefore the ratio of average width to thickness is between 0.07-60, which overlaps the claimed range).

Regarding claim 15, Kim in view of O’Leary teaches the nuclear fuel pellet according to claim 12. Kim further discloses wherein the thermally conductive plate-shaped metal arrays have an average width of 1 µm to 900 µm and a thickness of 0.1 µm to 3 µm ([0039]-[0040], [0044]; Kim discloses an average width of 2-60 µm, which falls within the claimed range, and a thickness of 1-30 µm, which overlaps the claimed range).

Regarding claim 16, Kim in view of O’Leary teaches the nuclear fuel pellet according to claim 12. Kim further discloses wherein the thermally conductive plate-shaped metal arrays have an average aspect ratio of 1 to 5 ([0045]; Kim discloses an aspect ratio of 2 to 60 which overlaps the claimed range).

Regarding claim 17, Kim in view of O’Leary teaches the nuclear fuel pellet according to claim 17. Kim further discloses wherein the thermally conductive plate-shaped metal arrays comprise one or more selected from the group comprising molybdenum (Mo), chromium (Cr), tungsten (W), niobium (Nb), ruthenium (Ru), vanadium (V), hafnium (Hf), tantalum (Ta), rhodium (Rh) and zirconium (Zr) ([0046]), and the content of the thermally conductive plate-shaped metal arrays based on 100% by volume of the nuclear fuel oxide matrix is 1% by volume to 20% by volume ([0049]; Kim discloses a content of 2 to 15% by volume, which falls within the claimed range).

Regarding claim 18, Kim in view of O’Leary teaches the nuclear fuel pellet according to claim 12. Kim further discloses wherein a combustible absorbent material is added to the nuclear fuel oxide matrix, or the nuclear fuel pellet is coated with a combustible absorbent material ([0003], [0005]; Kim discloses adding gadolinium, which is a combustible absorbent material as disclosed on page 15, lines 6-12 of the instant Specification).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of O’Leary further in view of “Effect of Mixed Powder Homogeneity on the UO2-Gd2O3 Nuclear Fuel Sintering Behavior” (“Durazzo”).

Regarding claim 19, Kim in view of O’Leary teaches the nuclear fuel pellet according to claim 18. Kim further discloses wherein the combustible absorbent material comprises one or more selected from the group consisting of gadolinium (Gd), boron 

Durazzo teaches a nuclear fuel pellet comprising uranium dioxide nuclear fuel and additionally comprising gadolinium, the ratio of the gadolinium to the nuclear fuel being up to 10% by weight (pp. 60, 61), which falls within the claimed range.

A POSA would have found it obvious to use a content of the combustible absorbent material as taught by Durazzo in the nuclear fuel pellet of Kim-O’Leary based on the desired sintering density of the fuel pellet (Durazzo, p. 62). Further, it would have been obvious to a POSA to have the content of the combustible absorbent material based on the nuclear fuel oxide matrix be 0.5% by weight to 20% by weight in the nuclear fuel pellet of Kim, since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. In this case, a POSA would have been aware that increasing or decreasing the content of combustible absorbent material would affect the reactivity of the reactor.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Plane_(geometry) – “a plane is a flat, two-dimensional surface that extends indefinitely”
        2 https://en.wikipedia.org/wiki/Plane_(geometry) – “a plane is a flat, two-dimensional surface that extends indefinitely”